Appeal from a judgment (denominated order and judgment) of the Supreme Court, Niagara County (Amy J. Fricano, J.), entered September 10, 2003 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Same memorandum as in Matter of Citizens Against Sprawl-Mart v Planning Bd. of City of Niagara Falls (8 AD3d 1052 [2004]). Present—Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ.